[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              Aug. 5, 2008
                             No. 07-15532
                                                          THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                 D. C. Docket No. 06-00461-CV-J-25-JRK

WILLIAM SANTACROSE,


                                                          Plaintiff-Appellant,


                                  versus


CSX TRANSPORTATION, INC.,

                                                         Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (August 5, 2008)


Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      William Santacrose, who suffers from a back injury that generally prevents

him from sitting for more than eight consecutive hours, appeals the district court’s

grant of summary judgment for his employer, CSX Transportation (CSX), on his

claims of disability discrimination and retaliation, brought under the Americans

with Disabilities Act (ADA), 42 U.S.C. § 12101, and Rehabilitation Act, 29

U.S.C. § 701. After carefully reviewing the record, considering briefing from the

parties, and for the reasons that follow, we affirm.

                                          I

      We review the district court’s grant of summary judgment de novo,

construing the facts in the light most favorable to the non-moving party. Lowe v.

Ala. Power Co., 244 F.3d 1305, 1307 (11th Cir. 2001). Summary judgment is

appropriate “if the pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any material fact and that

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

                                          II

      Discrimination actions brought under the Rehabilitation Act are governed

by the same standards used in ADA cases. Cash v. Smith, 231 F.3d 1301, 1305

(11th Cir. 2000). To establish a prima facie case of employment discrimination

under the ADA, Santacrose must show (1) he has a disability; (2) he is a “qualified

                                          2
individual,” which is to say, able to perform the essential functions of the

employment position with or without reasonable accommodation; and (3) CSX

discriminated against him because of his disability. Reed v. Heil Co., 206 F.3d

1055, 1061 (11th Cir. 2000). With regard to the third prong, a qualified individual

is discriminated against when his employer fails to reasonably accommodate his

disability. D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1236 (11th Cir.

2005).

      Until August 2004, CSX’s medical department had approved a work

restriction for Santacrose under which he was not required to work more than

eight hours per day unless he felt capable of doing so. In response to a letter from

Santacrose’s medical provider requesting that CSX renew the work restriction,

CSX notified Santacrose it could no longer allow the requested restriction. From

the end of August 2004 until September 2005, Santacrose did not work any

overtime that he had not volunteered to work, and when he was unable to work

required overtime, he excused himself by taking unpaid sick leave. In September

2005, CSX approved Santacrose for intermittent FMLA leave, which he has since

used when he has been incapable of working required overtime.

      As the district court correctly concluded, CSX reasonably accommodated

Santacrose’s disability by allowing him to use his company sick leave and FMLA

                                          3
leave to avoid working overtime shifts. While Santacrose was not given the

precise accommodation he requested (an eight-hour restriction), a qualified

individual with a disability is not entitled to the accommodation of his choice, but

only to a reasonable accommodation. Stewart v. Happy Herman’s Cheshire

Bridge, Inc., 117 F.3d 1278, 1285-86 (11th Cir. 1997). Though Santacrose wanted

to avoid overtime without having to use his company sick leave or FMLA leave,

CSX was not obligated to fulfill this specific request, so long as it provided him

with a reasonable accommodation. Santacrose’s own testimony indicated he was

allowed to avoid working overtime and maintain an eight-hour restriction by using

his leave. Neither Santacrose’s company sick leave nor his FMLA leave has been

wholly diminished by his using leave time to excuse himself from overtime.

Moreover, Santacrose has never been disciplined for failing to work overtime

shifts or using his leave time in lieu of working overtime. Because CSX’s

accommodation of Santacrose’s disability is reasonable, the district court did not

err in granting summary judgment to CSX as to Santacrose’s discrimination claims

under the ADA and Rehabilitation Act.

                                          III

      Santacrose contends CSX never moved for summary judgment on his

retaliation claim and the district court did not rule substantively on the claim,

                                           4
despite its grant of summary judgment as to all of his claims. Because the record

supports the district court’s grant of summary judgment as to Santacrose’s

retaliation claim, we find no error. Santacrose claims CSX has retaliated against

him for his requesting an accommodation by continually failing to reasonably

accommodate him. This retaliation claim fails because it merely reclothes

Santacrose’s ADA discrimination claim, which we have already rejected. See

Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1261 (11th Cir. 2001). To the

extent Santacrose alleges some other adverse employment action was taken in

retaliation for his requesting an accommodation, his retaliation claim still fails due

to his testimony that he suffered no tangible, negative effect on his employment as

a result of his accommodation request, but instead was simply “stressed out”

because he did not want to use his FMLA leave. The district court did not err in

granting summary judgment to CSX on Santacrose’s retaliation claim.

      AFFIRMED.




                                          5